COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Oscar Taylor and Denise Taylor v. Adrienne A. Henny and Damon K.
                         Henny

Appellate case number:   01-14-00650-CV

Trial court case number: 2008-40075

Trial court:             152nd District Court of Harris County

        Appellants, Oscar D. Taylor and Denise Taylor, filed a “Motion to Abate or, In the
Alternative, Motion for Extension of Time to File Notice of Appeal.” We deny the request to
abate this appeal, but grant appellants’ alternative request to extend the time for filing their
notice of appeal to August 4, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: August 28, 2014